Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 30,
2006, is by and among YOUNG BROADCASTING INC., a Delaware corporation (the
“Borrower”), the lenders identified on the signature pages hereto as the Lenders
(the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into that certain Fourth Amended and Restated Credit Agreement dated as of May
3, 2005 (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”; capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement);

WHEREAS, the Borrower, the Subsidiary Guarantors and the Administrative Agent
have entered into that certain Guaranty Agreement dated May 3, 2005 (as amended,
modified, supplemented or restated from time to time) guaranteeing the
Borrower’s Obligations under the Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and

WHEREAS, the Majority Lenders have agreed to such amendments subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1          AMENDMENT TO SECTION 1.01.  SECTION 1.01 OF THE CREDIT AGREEMENT
SHALL BE AMENDED AS FOLLOWS:


(A)           THE DEFINITION OF “BASE RATE MARGIN” SHALL BE AMENDED BY DELETING
“1.25%” CONTAINED THEREIN AND SUBSTITUTING IN ITS PLACE “1.50%”.


(B)           THE DEFINITION OF “EURODOLLAR MARGIN” SHALL BE AMENDED BY DELETING
“2.25%” CONTAINED THEREIN AND SUBSTITUTING IN ITS PLACE “2.50%”.


(C)           THE FOLLOWING NEW DEFINITIONS SHALL BE ADDED:

1


--------------------------------------------------------------------------------





 

“First Amendment” means the First Amendment to this Agreement, dated as of May
30, 2006, among Borrower, the Subsidiary Guarantors listed on the signature
pages thereto, the Administrative Agent and the Majority Lenders.

“First Amendment Closing Date” means the date of execution and delivery of the
First Amendment.


1.2          AMENDMENT TO SECTION 2.08.  SECTION 2.08 OF THE CREDIT AGREEMENT
SHALL BE AMENDED BY ADDING THERETO A NEW CLAUSE (C) AS FOLLOWS:


“(C)         PREPAYMENT PREMIUM.  UPON ANY OPTIONAL OR MANDATORY PREPAYMENT OF
THE TERM LOANS (IN WHOLE OR IN PART, INCLUDING PURSUANT TO A REFINANCING
THEREOF) AT ANY TIME ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE FIRST AMENDMENT
CLOSING DATE, BORROWER SHALL PAY A PREMIUM EQUAL TO 1.00% OF THE PRINCIPAL
AMOUNT OF ANY SUCH AMOUNTS  OPTIONALLY OR MANDATORILY PREPAID (OTHER THAN
PURSUANT TO SCHEDULED AMORTIZATION OR WITH THE PROCEEDS FROM THE SALE,
DISPOSITION OR OTHER TRANSFER FOR VALUE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR CAPITAL STOCK OF YOUNG BROADCASTING OF SAN FRANCISCO, INC. (OR ANY
SUCCESSOR(S) THERETO)).”


1.3          AMENDMENT TO SECTION 2.20(A).  SECTION 2.20(A) OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY DELETING “$50,000,000” CONTAINED THEREIN AND
SUBSTITUTING IN ITS PLACE “$100,000,000”.


1.4          AMENDMENT TO SECTION 5.01(I).  SECTION 5.01(I) OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY DELETING “$35,000,000” CONTAINED THEREIN AND
SUBSTITUTING IN ITS PLACE “$10,000,000”.


ARTICLE II
CONDITIONS TO EFFECTIVENEES


2.1          CLOSING CONDITIONS.

This Amendment shall become effective as of the date hereof (the “First
Amendment Closing Date”) upon satisfaction of the following conditions (in form
and substance reasonably acceptable to the Administrative Agent):

(a)           Executed Amendment.  Receipt by the Administrative Agent of a copy
of this Amendment duly executed by each of the Loan Parties and the Majority
Lenders.

(b)           Resolutions.  Receipt by the Administrative Agent of copies of
resolutions of the board of directors of Borrower approving and adopting this
Amendment, the transactions contemplated herein and authorizing execution and
delivery hereof, certified by a secretary or assistant secretary of Borrower to
be true and correct and in force and effect as of the date hereof.

2


--------------------------------------------------------------------------------




 


ARTICLE III
COLLATERAL MATTERS

3.1  Post-Closing Collateral Matters.

Within ninety (90) days after the First Amendment Closing Date, unless waived or
extended by the Administrative Agent in its sole discretion, the applicable Loan
Party shall deliver to the Administrative Agent, with respect to each Mortgaged
Property (as defined in the Mortgages), the following:

(A)           WITH RESPECT TO EACH MORTGAGE ENCUMBERING MORTGAGED PROPERTY, AN
AMENDMENT TO THE PRINCIPAL AMOUNT SECURED THEREBY TO INCLUDE THE PRINCIPAL
AMOUNT UNDER THE INCREASE JOINDER DATED MAY 30, 2006 (EACH A “MORTGAGE
AMENDMENT”) DULY EXECUTED AND ACKNOWLEDGED BY THE APPLICABLE LOAN PARTY, AND IN
FORM FOR RECORDING IN THE RECORDING OFFICE WHERE EACH SUCH MORTGAGE WAS
RECORDED, TOGETHER WITH SUCH CERTIFICATES, AFFIDAVITS, QUESTIONNAIRES OR RETURNS
AS SHALL BE REQUIRED IN CONNECTION WITH THE RECORDING OR FILING THEREOF UNDER
APPLICABLE LAW, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT;

(B)           WITH RESPECT TO EACH MORTGAGE AMENDMENT, A COPY OF THE EXISTING
MORTGAGE TITLE INSURANCE POLICY AND AN ENDORSEMENT WITH RESPECT THERETO
(COLLECTIVELY, THE “MORTGAGE POLICY”) RELATING TO THE MORTGAGE ENCUMBERING SUCH
MORTGAGED PROPERTY ASSURING THE COLLATERAL AGENT THAT THE MORTGAGE, AS AMENDED
BY THE MORTGAGE AMENDMENT, IS A VALID AND ENFORCEABLE FIRST PRIORITY LIEN ON
SUCH  MORTGAGED PROPERTY IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES FREE AND CLEAR OF ALL LIENS EXCEPT PERMITTED LIENS AND THOSE
LIENS CREATED OR PERMITTED BY THE CREDIT AGREEMENT AND THE COLLATERAL DOCUMENTS
OR BY THE COLLATERAL AGENT, AND SUCH MORTGAGE POLICY SHALL OTHERWISE BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

(C)           TO THE EXTENT REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
WITH RESPECT TO EACH MORTGAGE AMENDMENT, OPINIONS OF LOCAL COUNSEL TO THE LOAN
PARTIES, WHICH OPINIONS (X) SHALL BE ADDRESSED TO EACH AGENT AND EACH OF THE
LENDERS, (Y) SHALL COVER THE ENFORCEABILITY OF THE RESPECTIVE MORTGAGE AS
AMENDED BY THE MORTGAGE AMENDMENT, AND (Z) SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENTS.

3


--------------------------------------------------------------------------------




 


ARTICLE IV
MISCELLANEOUS


4.1          AMENDED TERMS.  ALL REFERENCES TO THE CREDIT AGREEMENT IN EACH OF
THE LOAN DOCUMENTS SHALL HEREAFTER MEAN THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT.  EXCEPT AS SPECIFICALLY AMENDED HEREBY OR OTHERWISE AGREED, THE
CREDIT AGREEMENT IS HEREBY RATIFIED AND CONFIRMED AND SHALL REMAIN IN FULL FORCE
AND EFFECT ACCORDING TO ITS TERMS.


4.2          REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.  BORROWER
REPRESENTS AND WARRANTS AS FOLLOWS:

(A)           IT  HAS FULL POWER AND AUTHORITY AND THE LEGAL RIGHT TO MAKE,
DELIVER AND PERFORM THIS AMENDMENT AND HAS TAKEN ALL NECESSARY CORPORATE ACTION
TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AMENDMENT.

(B)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNDER THE CREDIT AGREEMENT.

(C)           THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH PERSON
AND CONSTITUTES SUCH PERSON’S LEGAL, VALID AND BINDING OBLIGATIONS, ENFORCEABLE
AGAINST SUCH PERSON IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY
BE LIMITED BY THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).

(D)           NO AUTHORIZATION, CONSENT, APPROVAL OR OTHER ACTION BY, AND NO
NOTICE TO OR FILING WITH ANY GOVERNMENTAL, ADMINISTRATIVE OR JUDICIAL AUTHORITY
OR REGULATORY BODY IS REQUIRED FOR THE DUE EXECUTION, DELIVERY OR PERFORMANCE BY
SUCH PERSON OF THIS AMENDMENT.

(E)           THE REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES IN THE
LOAN DOCUMENTS ARE CORRECT ON AND AS OF THE FIRST AMENDMENT CLOSING DATE AS IF
MADE ON AND AS OF THE FIRST AMENDMENT CLOSING DATE (OR, IF ANY SUCH
REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A
SPECIFIED DATE, AS OF SUCH DATE).

(F)            THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AMENDMENT ARE WITHIN THE BORROWER’S CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT (I) REQUIRE ANY
CONSENT OR APPROVAL OF THE STOCKHOLDERS, PARTNERS OR MEMBERS OF THE BORROWER
EXCEPT SUCH CONSENTS AND APPROVALS AS SHALL HAVE BEEN DULY OBTAINED AND SHALL BE
IN FULL FORCE AND EFFECT, (II) CONTRAVENE THE BORROWER’S CERTIFICATE OF
INCORPORATION OR BY-LAWS, (III) VIOLATE ANY LAW, RULE, REGULATION (INCLUDING,
WITHOUT LIMITATION, REGULATIONS T, U AND X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE,
DETERMINATION OR AWARD OR ANY CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING
THE BORROWER, OR ANY OF THEIR RESPECTIVE PROPERTIES, OR (IV) RESULT IN OR
REQUIRE THE CREATION OR IMPOSITION OF ANY MORTGAGE, DEED OF TRUST, PLEDGE, LIEN,
SECURITY INTEREST OR OTHER CHARGE OR ENCUMBRANCE OF ANY NATURE (OTHER THAN
PURSUANT TO THE LOAN DOCUMENTS AND PURSUANT TO COLLATERAL DOCUMENTS UPON OR WITH
RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED

4


--------------------------------------------------------------------------------




BY THE BORROWER OR ANY OF ITS SUBSIDIARY GUARANTORS).  NEITHER THE BORROWER NOR
ANY OF THE SUBSIDIARY GUARANTORS IS IN DEFAULT UNDER ANY SUCH LAW, RULE,
REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD OR
RESTRICTION.


4.3          CREDIT DOCUMENT.  THIS AMENDMENT SHALL CONSTITUTE A LOAN DOCUMENT
UNDER THE TERMS OF THE CREDIT AGREEMENT.


4.4          ENTIRETY.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS, ORAL OR WRITTEN, IF ANY, RELATING TO THE SUBJECT MATTER
HEREOF.


4.5          COUNTERPARTS; TELECOPY.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART TO THIS AMENDMENT BY TELECOPY SHALL BE
EFFECTIVE AS AN ORIGINAL AND SHALL CONSTITUTE A REPRESENTATION THAT AN ORIGINAL
WILL BE DELIVERED.


4.6          GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


4.7          CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. 
THE JURISDICTION, SERVICES OF PROCESS AND WAIVER OF JURY TRIAL PROVISIONS SET
FORTH IN SECTIONS 8.06 AND 8.11 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED
BY REFERENCE, MUTATIS MUTANDIS.

5


--------------------------------------------------------------------------------





 

IN WITNESS WHEREOF the Borrower and the Majority Lenders have caused this
Amendment to be duly executed on the date first above written.

BORROWER:

YOUNG BROADCASTING INC.,

a Delaware corporation

 

 

 

By:            
                                                                            

 

                   Name:

 

                   Title: 

 

 

 

[Amendment Signature Pages]

6


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT
AND LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION

as Administrative Agent and as a Lender

 

 

 

By:            
                                                                            

 

                   Name: 

 

                   Title:   

 

 

 

7


--------------------------------------------------------------------------------




 

 

LENDER:

______________________

as a Lender

 

 

 

By:            
                                                                            

 

                   Name: 

 

                   Title:   

 

 

 

8


--------------------------------------------------------------------------------




 

The Subsidiary Guarantors acknowledge and consent to all of the terms and
conditions of this Amendment and agree that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge the
Subsidiary Guarantors’ obligations under the Loan Documents.

SUBSIDIARY GUARANTORS:

YOUNG BROADCASTING OF ALBANY, INC.

YOUNG BROADCASTING OF DAVENPORT, INC.

YOUNG BROADCASTING OF GREEN BAY, INC.

YOUNG BROADCASTING OF KNOXVILLE, INC.

YOUNG BROADCASTING OF LANSING, INC.

YOUNG BROADCASTING OF LOS ANGELES, INC.

YOUNG BROADCASTING OF LOUISIANA, INC.

YOUNG BROADCASTING OF NASHVILLE, INC.

YOUNG BROADCASTING OF NASHVILLE LLC

By: Young Broadcasting of Knoxville, Inc., its Member

YOUNG BROADCASTING OF RAPID CITY, INC.

YOUNG BROADCASTING OF RICHMOND, INC.

YOUNG BROADCASTING OF SAN FRANCISCO, INC.

YOUNG BROADCASTING OF SIOUX FALLS, INC.

ADAM YOUNG INC.

HONEY BUCKET FILMS, INC.

FIDELITY TELEVISION, INC.

WINNEBAGO TELEVISION CORPORATION

KLFY, L.P.

By: Young Broadcasting of Louisiana, Inc., its General Partner

LAT, INC.

WATE, G.P.

By: Young Broadcasting of Knoxville, Inc., its General Partner

WKRN, G.P.

By: Young Broadcasting of Nashville, LLC, its General Partner

YBK, INC.

YBT, INC.

By:                                             
                                                                                                          
                  Name: James A. Morgan
                  Title: Executive Vice President and Chief Financial    Officer

9


--------------------------------------------------------------------------------